DETAILED ACTION
Response to Remarks and Amendment
Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
Applicant elects Species I, claims 1-9 with traverse has been acknowledged. The claims of Species Ill are withdrawn. Applicant contend claims 1-9 are to the method of forming the deposition mask which is generic to the claim 10-15 of Species II and that  there is no undue burden on the Examiner to limit examination to solely Species I. The Examiner disagree. 
The Examiner has restricted inventions I and II as related as process and apparatus.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case 
-- the process as claimed can be practiced by another and materially different apparatus such as forming mask opening without patterning mask opening, i.e. 3D printing for example.

The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 1-3, 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshizawa et al. (US Patent Application Publication 2003/0010749, hereinafter referred to as Yoshizawa).
As to claim 1, Yoshizawa teaches 1. A method for forming a deposition mask, the method comprising: depositing a mask layer on a substrate; patterning mask openings through the mask layer; and removing a central portion of the substrate to define a substrate opening through a periphery portion of the substrate, the mask layer with the mask openings through the mask layer extending across the substrate opening. [12, 15, 17 in Fig.3A~D for example]
As to claim 2, Yoshizawa teaches 2. The method of claim 1, wherein the mask openings through the mask layer have a ratio of a depth of the respective mask opening to a width of the respective mask opening that is 1 :1 or less. [Fig.3]
As to claim 3, Yoshizawa teaches 3. The method of claim 1, wherein the mask layer is deposited with a tensile stress. [¶0011]
As to claim 5, Yoshizawa teaches 5. The method of claim 1 further comprising: depositing a spacer layer on the mask layer; and patterning the spacer layer into a spacer element, scribe line areas being defined between groups of the mask openings, the spacer element being along at least some of the scribe line areas. [Fig.3]
As to claim 6, Yoshizawa teaches 6. The method of claim 1 further comprising: forming a support matrix on the mask layer and in the substrate opening, scribe line areas being defined between groups of the mask openings, the support matrix being along at least some of the scribe line areas and contacting the periphery portion of the substrate. [¶0011]
As to claim 7, Yoshizawa teaches 7. The method of claim 1, wherein depositing the mask layer on the substrate includes: depositing a first conductive mask layer on the substrate; depositing an insulator mask layer on the first conductive mask layer; and depositing a second conductive mask layer on the insulator mask layer. [¶0038]
As to claim 8, Yoshizawa teaches 8. The method of claim 7, wherein patterning the mask openings through the mask layer includes: patterning first trenches through the second conductive mask layer; and patterning, through the substrate opening, second trenches through the first conductive mask layer, at least the first trenches, the second trenches, or a combination thereof being through the insulator mask layer, intersections of the first trenches and the second trenches forming the mask openings. [Fig.3]
As to claim 9, Yoshizawa teaches 9. The method of claim 1 further comprising attaching a carrier frame to the mask layer and the substrate, an outer frame of the carrier frame circumscribing the periphery portion of the substrate. [see 17 in Fig.1; ¶0036]
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	Claim 4 rejected under 35 U.S.C. 103(a) as being unpatentable over Yoshizawa in view of Ham (U.S. Patent Application Publication 6319636, hereinafter referred to as Ham).
As to claim 4, Yoshizawa teaches 4. The method of claim 1 further comprising: depositing a first protective layer [48 in Fig.4] on the substrate, the mask layer [42] being deposited on the first protective layer; and removing portions of the first protective layer. [Fig.7 for example]
Yoshizawa may not teach depositing a second protective layer on the mask layer, the mask openings being patterned through the first protective layer and the second protective layer; and removing portions of the second protective layer.
Ham teaches this limitation [see 33, 34 in Fig.3]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Yoshizawa and Ham to “use a second protective layer " in Yoshizawa according to Ham, for the further advantage of “maintaining stress in the mask layer”. […FIG. 3 shows a an absorber 33 formed over the membrane 32, for absorbing or reflecting the electron beam. The absorber 33 is comprised of a silicon layer and includes at least one or more ion implanting layers, for example two ion implanting layers 34a and 34b…(c2 L43~52)]
Conclusion
Claims 1-9 are rejected as explained above.
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEHWAN OH whose telephone number is (571) 270-5800.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAEHWAN OH/
Primary Examiner, Art Unit 2816